DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 01/24/2022 has been entered. Claims 1-13 remain pending in the application and claims 14-20 are withdrawn. Applicant’s amendments to the claims have overcome each interpretation of rejection previously set forth in the Non-Final Office Action mailed 10/22/2021.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 01/24/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the interpretation of the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stewart (see rejection below).
Drawings
The drawings have been received on 09/23/2022 and these drawings have been objected to under 37 CFR 1.84 for the following reasons: lines, numbers and letters are not uniformly thick and well defined; and numbers and reference characters are not plain and legible for all figures. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons stated above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and claim 10 claim the cannulated needle having a single lumen; a post slidable within the single lumen of the cannulated needle; and the snare slidable within the single lumen of the cannulated needle. It is not disclosed in the Specification that a single lumen is utilized, and the figures are not clear to show support either. The Applicant cites to figure 2 and paragraphs 22-25 as showing support for the amendments, however the paragraphs simply state that “in the extended position, the post 20 and the snare 22 extend distally from the distal tip 16 of the cannulated needle 14,” and so a single lumen is not mentioned. It is not clear from figure 2 as well that a single lumen is where the post and snare are slidable within; and therefore new matter is introduced. Claims 2-12 and 11-13 are rejected due to their dependencies on claims 1 and 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne et al. (US Patent 8,808,313) in view of Stewart et al. (US PGPub 2014/0012292), hereinafter known as “Thorne” and “Stewart,” respectively.
With regards to claim 1, Thorne discloses (Figures 1-7) a suture passer 1, comprising: 
a cannulated needle 3 having a distal tip (distal most point of element 6) (Col 2 lines 17-38); 
a post 11 slidable (Col 2 lines 39-41) within the cannulated needle 3 (Col 2 lines 17-21 – tubular member 3 could be a single cylindrical or tubular tube containing two parallel lumens within its interior); 
a snare 9 slidable (Col 2 lines 39-41) within the cannulated needle 3 between an extended position (figures 3-4) and a retracted position (figure 5); and 
wherein in the extended position (figures 3-4), the snare 9 extends from the distal tip of the cannulated needle 3 and in the retracted position (figure 5), the snare 9 extends around the post 11.  
Thorne is silent to a cannulated needle having a single lumen; and a post and snare slidable within the single lumen of the cannulated needle.
However, in the same field of endeavor, Stewart teaches (Figures 1-11) a suture passer 5 with a cannulated needle 10 (paragraph 106) having a single lumen 30; and a post 65 and suture capturing element 60 (equivalent to the snare 9 of Thorne) slidable within the single lumen 30 of the cannulated needle 10 (paragraphs 112-117; figures 3 and 5-11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture passer of Thorne to include the cannulated needle with the single lumen of Stewart for the purpose of keeping the device compact and managing the different components (snare and post) in a unified manner. Thorne utilizes a single cannulated needle with two parallel lumens within its interior (Col 2 lines 19-21 of Thorne), and so the usage of a single lumen instead of two would enhance certain operations where multiple lumens are not necessary/would cause obstruction.
With regards to claim 2, Thorne further discloses a handle 2 extending proximally from the cannulated needle 3 (figure 1).  
With regards to claim 3, Thorne further discloses a bent portion (Col 3 lines 47-53) in the cannulated needle 3.  
With regards to claim 4, Thorne further discloses wherein the distal tip 6 of the cannulated needle 3 extends from the bent portion (figure 2).  
With regards to claims 5-6, Thorne/Stewart disclose the suture passer as claimed in claim 3. Thorne/Stewart are silent wherein the bent portion is crescent shaped; and wherein the bent portion is a 45-degree curve.  
However, Thorne teaches it would be understood that tubular members could be curved to facilitate access to certain work sites… which itself can be shaped into a variety of curvatures of varying degrees (Col 3 lines 47-53).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture passer as suggested by Thorne/Stewart to include the claimed crescent shape and 45-degree curve of the bent portion for the purpose of facilitating access to certain work sites (Col 3 lines 47-53 of Thorne). Also as stated in MPEP 2144.04 IV. B, a change in shape motivation is obvious if there is no persuasive evidence of the significant configuration (Specification [0022] of the present application states the bent portion “may” comprise a bend or curve of a variety of configurations). The 45-degree curve of the bent portion will provide a similar advantage as a crescent shaped bent portion for navigating specific sites in the patient’s body requiring a sharper bend around a curve.
With regards to claim 7, Thorne further discloses wherein the snare 9 extends at angle relative to the post 11 in the extended position (see figure 3, snare 9 and post 11 are separate and away from each other, creating an angle therebetween).  
With regards to claim 8, Thorne further discloses wherein the snare 9 is a loop of a first size in the extended position (figure 4) and a second size in the retracted position (figure 5), the first size larger than the second size (snare in figure 4 is larger than snare in figure 5).  
With regards to claim 9, Thorne further discloses wherein the snare 9 is expandable, increasing in size from the retracted position to the extended position (Col 3 lines 4-16).  
With regards to claim 10, Thorne discloses (Figures 1-7) a suture passer 1, comprising: 
a proximal handle 2 with a cannulated needle 3 extending distally therefrom, the cannulated needle 3 terminating in a distal tip (distal most point of element 6) (Col 2 lines 17-38); 
a post 11 slidable (Col 2 lines 39-41) within the cannulated needle 3 (Col 2 lines 17-21 – tubular member 3 could be a single cylindrical or tubular tube containing two parallel lumens within its interior) between an extended position (figures 3-4) and a retracted position (figure 5); 
a snare 9 slidable (Col 2 lines 39-41) within the cannulated needle 3 between an extended position (figures 3-4) and a retracted position (figure 5); and 
wherein in its extended position (figures 3-4), the snare 9 extends from the distal tip 6 of the cannulated needle 3 and in its retracted position (figure 5), the snare 9 extends around the post 11.  
Thorne is silent to a cannulated needle having a single lumen; and a post and snare slidable within the single lumen of the cannulated needle.
However, in the same field of endeavor, Stewart teaches (Figures 1-11) a suture passer 5 with a cannulated needle 10 (paragraph 106) having a single lumen 30; and a post 65 and suture capturing element 60 (equivalent to the snare 9 of Thorne) slidable within the single lumen 30 of the cannulated needle 10 (paragraphs 112-117; figures 3 and 5-11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture passer of Thorne to include the cannulated needle with the single lumen of Stewart for the purpose of keeping the device compact and managing the different components (snare and post) in a unified manner. Thorne utilizes a single cannulated needle with two parallel lumens within its interior (Col 2 lines 19-21 of Thorne), and so the usage of a single lumen instead of two would enhance certain operations where multiple lumens are not necessary/would cause obstruction.
With regards to claim 11, Thorne further discloses an open region (see annotated figure 3 below) between the snare 9 and the post 11 when the snare 9 is in its extended position (figure 3) and the post 11 is in its extended position (figure 3).  

    PNG
    media_image1.png
    465
    554
    media_image1.png
    Greyscale

With regards to claim 12, Thorne further discloses wherein the open region is closed, forming a closed region when the snare 9 moves from its extended position to its retracted position (see annotated figure 5 below).  

    PNG
    media_image2.png
    428
    678
    media_image2.png
    Greyscale

With regards to claim 13, Thorne further discloses wherein in its extended position (figure 3), the snare 9 extends an angle relative to the post 11 in its extended position (see figure 3, snare 9 and post 11 are separate and away from each other, creating an angle therebetween).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        05/06/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771